Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered September 28, 1995, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the comments made by the prosecutor on summation did not constitute reversible error. The prosecutor’s statements were, for the most part, either fair comment on the facts adduced at trial (see, People v Ashwal, 39 NY2d 105), or an “appropriate response to defense counsel’s arguments on summation” (People v Acevedo, 156 AD2d 569, 570; see also, People v Goodson, 185 AD2d 945; People v Baldo, 107 AD2d 751). While some of the prosecutor’s remarks would have been better left unsaid, considering the overwhelming evidence against the defendant, any error was harmless (see, People v Crimmins, 36 NY2d 230; People v Mendez, 138 AD2d 637; People v Staley, 130 AD2d 601).
Additionally, the court complied with the mandates of Penal *723Law § 70.10 (2) and adequately set forth on the record the reasons why it was “of the opinion that the history and character of the defendant and the nature and circumstances of his criminal conduct indicate that extended incarceration and lifetime supervision will best serve the public interest” (see, Penal Law § 70.10 [2]; see also, People v Smith, 232 AD2d 586; People v Gaines, 136 AD2d 731, 733; People v Montes, 118 AD2d 812, 813; People v Oliver, 96 AD2d 1104, 1105, affd 63 NY2d 973). Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or harmless in light of the overwhelming evidence of the defendant’s guilt. Miller, J. P., Pizzuto, Altman and Goldstein, JJ., concur.